Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         December 29, 2020




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 53331-6-II

                                 Respondent,

           v.

    TERESA JUNE YORK,                                          UNPUBLISHED OPINION

                                 Appellant.

         CRUSER, J. – Teresa York appeals her conviction and sentence for possession of a

controlled substance (methamphetamine) that was discovered on her person following a Terry1

detention. She argues that the trial court erred when it denied her CrR 3.6 motion to suppress the

evidence because the officer lacked reasonable suspicion to detain her, and that the scope of the

detention exceeded its investigatory purposes.

         We hold that the trial court properly denied York’s CrR 3.6 motion because the officer had

reasonable suspicion that York was engaged in criminal activity. We decline to address York’s

claim regarding the scope of the seizure because she did not raise this issue before the trial court.

         Accordingly, we affirm.




1
    Terry v. Ohio, 392 U.S. 1, 25–26, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
No. 53331-6-II




                                              FACTS

       At approximately 1:30 a.m., Officer Christopher O’Neill Roberts was on patrol in a

neighborhood that he had patrolled many times before in his 12 years working for the Fircrest

Police Department. The area was residential and did not contain any businesses.

       Roberts noticed a Cadillac stopped on the wrong side of the road, facing south in a

northbound lane, with its headlights illuminated and its engine running. The Cadillac was blocking

the roadway such that someone driving along that road would have to travel into the opposite lane

of traffic to avoid the vehicle. A Suzuki was parked on the side of the road about 30 feet away

from Cadillac, facing the opposite direction. The two cars were not aligned hood to hood, “or even

left headlight to left headlight, the way that two vehicles would be if individuals were attempting

to jump start a vehicle.” Clerk’s Papers (CP) at 42. The Suzuki’s headlights were also on, but its

engine was not running.

       Due to the position of the two cars and the late hour, Roberts immediately became

concerned that a car prowl was in progress, as was common for that area and that time of day.

When Roberts pulled up in his marked patrol car, Todd Hanson, “quickly” exited the driver’s side

of the Suzuki and walked to the passenger side of the Cadillac. 1 Verbatim Report of Proceedings

(VRP) at 12. Hanson attempted to enter the passenger side of the Cadillac “hurriedly,” but the door

was locked. Id. York was sitting in the driver’s seat.

       Roberts believed, based on his observations and prior experience, that Hanson was

prowling vehicles and that York was waiting in the Cadillac to act as a getaway driver. Roberts

had investigated vehicle prowls in the past, and it was “[n]ot uncommon” for two people to act

together in this manner. Id. at 17. Hanson did not appear to possess a theft tool, and Roberts did


                                                 2
No. 53331-6-II




not identify any signs of forced entry on either car, but a majority of car prowls in that area involved

cars that were inadvertently left unlocked.

        Upon exiting his patrol vehicle, Roberts trained his spotlight on the general area of the

Cadillac. Roberts then looked towards York in the Cadillac and asked her to place her hands in her

lap, and she complied. York and Hanson both stated that the Suzuki stopped in that location earlier

in the day and that they returned to jumpstart the car. Roberts believed that the vehicles were not

positioned in a manner consistent with this explanation.

        After York provided a verbal identification, Roberts ran a search on York’s name and

discovered that York had an active warrant for her arrest for third degree theft. York was arrested

on that warrant.

        In a search incident to arrest during booking, the booking officer discovered

methamphetamine on York’s person. York was subsequently charged with one count of unlawful

possession of a controlled substance.

        Arguing that her seizure was unlawful because Roberts lacked reasonable suspicion

sufficient to justify the detention, York moved to suppress the methamphetamine evidence

obtained following her arrest. York did not argue that the detention itself was excessive in scope,

either in her briefing submitted to the trial court or during the suppression hearing.

        During the CrR 3.6 hearing, Roberts testified consistently with the facts as stated above.

The trial court found Roberts’s testimony credible. No other witnesses testified at the suppression

hearing. The trial court denied York’s motion to suppress and entered written findings of facts and

conclusions of law memorializing its ruling.




                                                   3
No. 53331-6-II




        Following the trial court’s denial of her motion to suppress, York waived her right to a jury

trial and the case proceeded to a bench trial. The trial court found York guilty and sentenced her

to 30 days confinement and 12 months community custody.

                                    STANDARD OF REVIEW

        When reviewing a trial court’s decision to deny a motion to suppress, we review the

conclusions of law de novo and the findings of facts supporting those conclusions for substantial

evidence. State v. Weyand, 188 Wn.2d 804, 811, 399 P.3d 530 (2017). Our review of the trial

court’s factual findings is limited to those “‘to which error has been assigned.’” State v. Acrey, 148

Wn.2d 738, 745, 64 P.3d 594 (2003) (internal quotation marks omitted) (quoting State v. Kinzy,

141 Wn.2d 373, 382, 5 P.3d 668 (2000)). Unchallenged findings are verities on appeal. State v.

Betancourth, 190 Wn.2d 357, 363, 413 P.3d 566 (2018). York does not raise a challenge to any of

the trial court’s findings.

                                           DISCUSSION

        Under the Fourth Amendment to the United States Constitution and article I, section 7 of

the Washington Constitution, an officer may not seize a person without a warrant unless a carefully

drawn exception to the warrant requirement applies. Weyand, 188 Wn.2d at 811.2 A Terry

detention constitutes one such exception. Id.

        Under Terry, an officer may briefly detain a person for questioning without a warrant “if

the officer has reasonable suspicion that the person is or is about to be engaged in criminal

activity.” Id. Reasonable suspicion of criminal activity must be “‘based on specific and articulable



2
  The State conceded both below and on appeal that York was seized when Roberts shined his
spotlight on York’s car and asked her to keep her hands in her lap.
                                                  4
No. 53331-6-II




facts known to the officer at the inception of the stop.’” Id. (quoting State v. Fuentes, 183 Wn.2d

149, 158, 352 P.3d 152 (2015)). And it must be individualized to the person subject to the

detention. Id. at 812.

        We consider the totality of the circumstances known to the officer in evaluating the

reasonableness of the officer’s suspicion. Id. at 811. “‘The totality of circumstances includes the

officer’s training and experience, the location of the stop, the conduct of the person detained, the

purpose of the stop, and the amount of physical intrusion on the suspect’s liberty.’” Id. at 811-12

(quoting Fuentes, 183 Wn.2d at 158). In addition, a valid Terry stop must be “limited in scope and

duration to fulfilling the investigative purpose of the stop.” Acrey, 148 Wn.2d at 747.

                         I. REASONABLE JUSTIFICATION FOR THE DETENTION

        York challenges the adequacy of Officer Roberts’s justification detaining her, asserting

that her conduct was innocuous and, thus, the officer lacked reasonable suspicion that she was

engaged in criminal activity. We disagree with York and conclude that under the totality of the

circumstances, Officer Roberts had a reasonable suspicion that York was engaged in criminal

activity.

        York does not assign error to any of the trial court’s findings of fact. Rather, York contends

that the facts show that Hanson did nothing to warrant suspicion while parked illegally in his car,

that Hanson was not in possession of burglary tools or stolen property, that there were no reports

of vehicle prowls in the area, and there was no sign of forced entry into either Hanson’s or York’s

vehicles. Further, York contends neither she nor Hanson made any furtive movements, and the

answer they gave about what they were doing was plausible. Thus, she argues, the totality the




                                                  5
No. 53331-6-II




circumstances did not support a reasonable suspicion that she was engaged in criminal activity

with Hanson.

       York asserts that her case is analogous to State v. Larson, 93 Wn.2d 638, 645, 611 P.2d

771 (1980), in which the Supreme Court held that the investigatory detention was unlawful under

the Fourth Amendment and under article 1, section 7. There, a car was parked illegally in a high-

crime neighborhood late at night and pulled away as the officers approached. Larson, 93 Wn.2d at

641. Officers stopped the vehicle and requested identification from Larson, who was a passenger.

Id. The Supreme Court held that while the officer’s investigation of the driver could arguably be

justified based on the parking violation, the officer lacked justification to investigate Larson

because the officer had no individualized suspicion that Larson had engaged in unlawful activity.

Id.

       Larson is inapposite. In Larson, the court’s holding focused on the officer’s ability to

investigate a passenger based on suspicion related solely to the driver. Id. Here, York was the

driver of a car that was stopped while facing south in a northbound lane in a position that would

have required any northbound travelers to maneuver around her. Unlike the passenger in Larson,

York’s own actions aroused Roberts’s suspicions.

       York also relies on State v. Fuentes. Fuentes involved two consolidated cases, Sandoz and

Fuentes. 183 Wn.2d at 159-64. In Sandoz, the case York relies on, the officer was patrolling an

apartment complex that he observed regularly due to its high frequency of criminal activity. Id. at

153. The officer watched Sandoz exit the apartment of a woman whom the officer knew to have a

prior conviction for possession of a controlled substance with intent to deliver. Id. at 154. The

officer observed that when Sandoz saw him, Sandoz’s eyes grew large, Sandoz was shaking


                                                6
No. 53331-6-II




visibly, and Sandoz’s face looked pale and thin. Id. The court held that these facts were insufficient

to warrant detention of Sandoz under Terry and suppressed the evidence. Id. at 160-61.

       York contends that the facts in Sandoz were arguably more suspicious than those involved

in her own case because unlike Sandoz, she was not observed making any furtive movements and

she was seen while stopped on a public street, rather than exiting a “known drug house.” Br. of

Appellant at 10.

       We disagree with York’s minimization of her conduct. In Fuentes, the officer who stopped

Sandoz conceded that the circumstances were generally “‘suspicious,’” but amounted to no more

than a “hunch” that Sandoz was involved in criminal or drug-related activity. 183 Wn.2d at 161.

York, in contrast, was not merely stopped on a public street, as she suggests. Rather, York was in

a residential neighborhood late at night in the driver’s seat of a car stopped in the road facing the

opposite direction of oncoming traffic. York’s position 30 feet from the Suzuki rendered it unlikely

that she was there to assist the car with a jumpstart or repair. If a repair or jumpstart were taking

place, York’s Cadillac would likely be flush with the Suzuki as opposed to misaligned and stopped

in the roadway.

       Further, Roberts had 12 years of experience patrolling that particular area and knew that

car prowls occur with regular frequency in that neighborhood at that time of night. It is also not

uncommon for two individuals to work together in executing a car prowl, and Roberts observed

that York’s car was situated in a manner that would make for a quick escape if needed. The totality

of the circumstances demonstrate that Roberts had a reasonable suspicion that York was engaged

in an ongoing car prowl.




                                                  7
No. 53331-6-II




       The trial court properly concluded that the detention was lawful, and thus correctly denied

York’s CrR 3.6 motion to suppress the evidence discovered following the detention. In particular,

the unchallenged factual findings reflect that Roberts had sufficient reasonable suspicion to

warrant the detention based on York’s own conduct, the location and hour in which Roberts came

across her, and Roberts’ training and experience.

                           II. SCOPE AND DURATION OF THE DETENTION

       York argues that the detention was excessive in scope and duration because Roberts

continued to detain her although Roberts did not observe theft tools, signs of forced entry, or

contraband. In addition, York contends that the detention was overly intrusive because she was

required to remain in her car with her hands in her lap during a “period of awkward silence,” while

Roberts trained his spotlight on her. Br. of Appellant at 12. Finally, York asserts that the duration

of the detention was excessive.

       We decline to address the merits of this claim because York did not raise these arguments

below and did not ask the trial court to suppress evidence based on her current claim that the

detention exceeded its lawful scope and duration. Rather, York focused exclusively on whether

the detention was justified at its inception. As a result, the record was not developed with a view

toward resolving this issue. The trial court did not make any factual findings pertaining to the

scope of the seizure, such as the length of York’s detention, the reasons for any delay, or the nature

of Roberts’s interactions with York during her detention. Likewise, the trial court did not make

any legal conclusions about whether the detention was excessive in scope or duration.

       Whether the scope of the detention was excessive is a separate issue from whether the

detention was justified at its inception. See State v. Williams, 102 Wn.2d 733, 739, 689 P.2d 1065


                                                  8
No. 53331-6-II




(1984) (identifying the justification for the detention and the scope of the detention as two separate

inquiries a court must make in evaluating the lawfulness of investigative detentions). And we do

not “hold full evidentiary hearings or have the power to independently review evidence to develop

answers to previously unraised suppression theories.” State v. Cross, 156 Wn. App. 568, 578 n.8,

234 P.3d 288 (2010). In the context of a suppression hearing, “[a]n appellate court will not

independently review the evidence.” State v. Maxfield, 125 Wn.2d 378, 385, 886 P.2d 123 (1994).

To address this issue for the first time on appeal, we would have to act as fact finder and decide an

issue that the trial court never ruled on. Moreover, without a trial court ruling on this issue, there

is nothing for us to review. See Cross, 156 Wn. App. at 578. We thus decline to address York’s

contentions regarding the scope and duration of the seizure.

                                          CONCLUSION

       The trial court properly denied York’s CrR 3.6 motion to suppress the methamphetamine

discovered on her person following her arrest because York’s detention was supported by




                                                  9
No. 53331-6-II




reasonable suspicion of criminal activity. We therefore affirm the trial court’s denial of York’s

CrR 3.6 motion to suppress.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    CRUSER, J.
 We concur:



 MAXA, P.J.




 GLASGOW, J.




                                               10